DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers filed in Japan on 2/13/2019 as required by 37 CFR 1.55.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 2/6/2020. It is noted, however, that applicant has not filed a certified copy of the Japanese application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 4/1/2020 and 7/30/2020 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, 9, 10 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng (CN 205880490 U – English Translation filed 7/30/2020 w/ IDS).
In regard to claim 1, Cheng discloses an imaging device (page 2, section [0007] & page 5, section [0026], Figure 1), comprising: a plurality of optical systems each forming an image of a subject (page 5, section [0026], Figure 1, “A11, A12, A13”); a plurality of imaging sensors corresponding to the respective plurality of optical systems (page 3, section [0011], Figure 1, “3,” re: image forming device); a common transmissive optical element through which optical paths of the respective plurality of optical systems pass (page 5, section [0026], Figure 1, “M,” re: hexahedral prismatic prism); and a housing part that houses the optical systems, the imaging sensors and the transmissive optical element, the housing part having a peripheral surface along a circumferential direction about a reference axis, wherein at least two of the plurality of optical systems each have: a peripheral lens arranged along the peripheral surface and located closest to an object (page 5, section [0027], Figure 1, “A11-A13,” re: the first lens group and the imaging device of the optical module are arranged along the outer circumference of the housing when forming a spherical imaging device); and a first optical path, the first optical paths of the at least two optical systems intersecting each other inside the transmissive optical element (Figure 1, “A11-A13, M”).
Regarding claim 2, Cheng discloses wherein, from among the plurality of imaging sensors, imaging sensors that correspond to the respective optical systems having the first optical paths have circumferential angles of view such that the circumferential angles of view of adjacent imaging sensors overlap with each other (page 2, section [0008]).  
Regarding claim 3, Cheng discloses wherein: the number of the optical systems having the first optical paths is three (Figure 1, “A11-A13”); and the transmissive optical element has a hexagonal prism shape, the transmissive optical element being arranged in the housing part such that a central axis of the hexagonal prism shape extends along the reference axis (Figure 1, “M” & Figure 2(a)).  
Regarding claim 4, Cheng discloses wherein three peripheral lenses and three imaging sensors corresponding respectively to the three peripheral lenses are arranged along the circumferential direction in an alternating manner (page 5, section [0026], Figure 1, “A11-A13, 1, 3”).  
Regarding claim 7, Cheng discloses wherein: the housing part has an end surface intersecting the reference axis (Figure 1, “A11”); and one of the plurality of optical systems has: an end surface lens arranged so as to correspond to the end surface and located closest to an object (Figure 1, “A11, 1”); and a second optical path that intersects the first optical path inside the transmissive optical element (Figure 1, “A11, A12”).  
Regarding claim 9, Cheng discloses wherein the transmissive optical element has pairs of an incident surface and an exit surface so as to correspond, on a one-by-one basis, to the respective plurality of optical systems (Figure 1, “A11-A13, 1, 2”).  
Regarding claim 10, Cheng discloses wherein the incident surface and the exit surface of each pair oppose each other (Figure 1, “A11-A13, 1, 2”).  
In regard to claim 13, Cheng discloses an imaging optical system (page 2, section [0007] & page 5, section [0026], Figure 1), comprising: a plurality of optical systems each forming an image of a subject (page 5, section [0026], Figure 1, “A11, A12, A13”) on a corresponding one of a plurality of imaging sensors (page 3, section [0011], Figure 1, “3,” re: image forming device); and a common transmissive optical element through which optical paths of the respective plurality of optical systems pass (page 5, section [0026], Figure 1, “M,” re: hexahedral prismatic prism), wherein at least two of the plurality of optical systems each have: a peripheral lens arranged along a peripheral surface of a housing that houses the plurality of optical systems and located closest to an object (page 5, section [0027], Figure 1, “A11-A13,” re: the first lens group and the imaging device of the optical module are arranged along the outer circumference of the housing when forming a spherical imaging device), the peripheral surface extending along a circumferential direction about a reference axis (page 5, section [0026], re: outer circumference of the housing); and a first optical path, the first optical paths of the at least two optical systems intersecting each other inside the transmissive optical element (Figure 1, “A11-A13, M”).  
Regarding claim 14, Cheng discloses wherein, from among the plurality of imaging sensors, imaging sensors that correspond to the respective optical systems having the first optical paths have circumferential angles of view such that the circumferential angles of adjacent imaging sensors overlap with each other (page 2, section [0008]).  
Regarding claim 15, Cheng discloses wherein one of the plurality of optical systems has: an end surface lens arranged along an end surface intersecting the reference axis of the housing and located closest to an object (Figure 1, “A11, 1”); and a second optical path that intersects the first optical path inside the transmissive optical element (Figure 1, “A11-A13, M”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng.
Regarding claim 5, Cheng discloses as set forth above, but does not specifically disclose wherein a distance of an optical path from an outer surface of the peripheral lens to the central axis is greater than a distance of an optical path from the central axis to an imaging plane of the optical system.  
It would have been an obvious matter of design choice for a distance of an optical path from an outer surface of the peripheral lens to the central axis is greater than a distance of an optical path from the central axis to an imaging plane of the optical system, since applicant has not disclosed that varying optical path distances within the housing solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with equal distances.
Regarding claim 6, Cheng discloses as set forth above, but does not specifically disclose wherein from among the plurality of imaging sensors, the imaging sensors that correspond to the respective optical systems having the first optical paths are arranged in the housing part such that a longitudinal direction of an effective pixel region extends along the reference axis.
However, Cheng teaches another embodiment wherein from among the plurality of imaging sensors, the imaging sensors that correspond to the respective optical systems having the first optical paths are arranged in the housing part such that a longitudinal direction of an effective pixel region extends along the reference axis (page 6, section [0032], Figure 6, re: “A114” being the top view of said panoramic image forming apparatus).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, wherein from among the plurality of imaging sensors of Cheng, the imaging sensors that correspond to the respective optical systems having the first optical paths to be arranged in the housing part such that a longitudinal direction of an effective pixel region extends along the reference axis since Cheng teaches this in another embodiment.
Regarding claim 8, Cheng discloses as set forth above, but does not specifically disclose wherein, in the transmissive optical element, an incident surface on which the first optical path is incident and an incident surface on which the second optical path is incident are perpendicular to each other.  
However, Cheng teaches another embodiment wherein, in the transmissive optical element, an incident surface on which the first optical path is incident and an incident surface on which the second optical path is incident are perpendicular to each other (Figures 4 & 6).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, in the transmissive optical element of Cheng, for an incident surface on which the first optical path is incident and an incident surface on which the second optical path is incident to be perpendicular to each other since Cheng teaches this in another embodiment.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng as applied to claim 9 above, and further in view of Ni et al (CN 204719314 U). 
Regarding claim 11, Cheng discloses as set forth above, but does not specifically disclose wherein a plane-parallel plate through which the optical path passes is provided on at least one of the incident surface and the exit surface of the transmissive optical element.  
Within the same field of endeavor, Ni et al teaches that it is desirable in panoramic imaging devices for a plane-parallel plate through which the optical path passes to be provided on at least one of the incident surface and the exit surface of a transmissive optical element for the purpose of providing high image quality and low light performance of a compact type camera lens (Abstract, Figure 1, “7”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made for a plane-parallel plate through which the optical path passes is provided on at least one of the incident surface and the exit surface of a transmissive optical element since Ni et al teaches that it is desirable in panoramic imaging devices for the purpose of providing high image quality and low light performance of a compact type camera lens.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng as applied to claim 1 above, and further in view of Gao et al (CN 207650548 U). 
Regarding claim 12, Cheng discloses as set forth above, but does not specifically disclose wherein a refractive index of the transmissive optical element is greater than 1.51.  Within the same field of endeavor, Gao et al teaches that it is desirable in panoramic imaging devices for the transmissive optical elements to have refractive indexes greater than 1.51 for the purpose of realizing 360-degree high-definition imaging effect and reducing the cost of the system (Abstract & TABLE 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made for the transmissive optical element to be greater than 1.51 since, within the same field of endeavor, Gao et al teaches that it is desirable for the purpose of realizing 360-degree high-definition imaging effect and reducing the cost of the system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324. The examiner can normally be reached Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        June 14, 2022